 



EXHIBIT 10.1

Ixia
2005 Employee Bonus Plan
(United States)

The 2005 Employee Bonus Plan (“2005 Bonus Plan”) is designed to motivate
employees of Ixia (“Ixia” or the “Company”) and any U.S. subsidiaries and to
reward them for their continuing contributions to the Company’s business if Ixia
achieves certain financial results in 2005. The Company believes that the
achievement of these results is essential for the Company’s success and for the
continued growth in shareholder value.

2005 Bonus Plan:

Each Eligible Employee (as defined below) who earns a bonus by virtue of his or
her continuing employment with Ixia will be eligible to receive a quarterly
bonus (“Quarterly Bonus”) based on the Company’s financial performance as
measured by the degree of the Company’s attainment of a pre-set, Board of
Directors’ approved, operating income after consideration of the bonus goal for
each calendar quarter during 2005. The impact of acquisitions during the year
will be excluded for bonus calculation purposes.

The quarterly bonuses attributable to an Eligible Employee under the 2005 Bonus
Plan for purposes of the bonus pool in which the Eligible Employee participates
will be calculated as a percentage of such employee’s actual paid year to date
earnings, excluding certain compensation and payments (e.g., reimbursement for
moving expenses, bonus payments received for prior period, stock option
compensation, disability benefits, sign-on bonuses, vacation cash-outs, on call
pay, and similar payments).

Eligible Employees:

All full-time and part-time employees of Ixia and any subsidiaries, other than
Excluded Employees (as defined below), are Eligible Employees for purposes of
the 2005 Bonus Plan. The following employees of the Company and any U.S.
subsidiaries are Excluded Employees for purposes of the 2005 Bonus Plan:



  1.   Commissioned employees;     2.   Employees who are expressly covered by
any other Ixia 2005 bonus plan (e.g., employees of the Company’s Romanian and
Indian subsidiaries); and     3.   Casual, co-op or temporary employees

In order to earn and be eligible to receive a Quarterly Bonus, a person must be
employed by Ixia or one of its subsidiaries as an Eligible Employee (i) during
the calendar quarter for which the bonus is payable; and (ii) on the date on
which such bonuses are paid, unless such requirement(s) is waived in writing by
the Chief Executive Officer of the Company (the “CEO”), in his sole discretion.
An employee’s eligibility under the 2005 Bonus Plan shall be determined on a
quarter-by-quarter basis. An employee who is on an approved leave of absence
from the Company during a calendar quarter will, for purposes of determining
eligibility under the 2005 Bonus Plan, may be treated as being employed by the
Company during such leave of absence if so determined by the CEO, in his sole
discretion.

Quarterly Bonuses:

While the bonuses will be paid quarterly, they will be calculated on a year to
date basis in order to balance uneven results from quarter to quarter. The
financial measure for calculating the

 



--------------------------------------------------------------------------------



 



Quarterly Bonuses will be the Company’s year to date GAAP operating income
calculated on a consolidated basis (“Target”). The amount of bonus allocated as
a Quarterly Bonus to the bonus pool in which an Eligible Employee participates
will be calculated by multiplying (i) the Eligible Employee’s actual year to
date earnings by (ii) the Bonus Percentage determined under the “Bonus
Participation Levels” formula described below (examples of Bonus Percentages are
listed below in Table 1) and by (iii) the applicable Cumulative Weighting Factor
for such quarter as listed in Table 2, less any Quarterly Bonuses paid for
previous quarters during the year.

Stated mathematically, the amount of a Quarterly Bonus equals (AxBxC)-D, where A
= an Eligible Employee’s actual earnings paid year to date; B = the applicable
Bonus Percentage (examples of which are listed in Table 1 below) based on actual
financial results; C = the Cumulative Weighting Factor listed in Table 2 below;
and D = Bonuses paid previously during the year.

All bonuses so calculated for each quarter will be pooled by functional
department (e.g., Application Development, Customer Support, Finance, etc.),
provided that executive officers (other than the CEO who shall not be part of
any pool) and non-executive Vice Presidents shall be in a separate bonus pool
(the “Officer Pool”). The Vice Presidents of each department will then allocate
these bonus pools to individual employees based on their assessment of an
employee’s performance for the quarter; provided, however, that Quarterly
Bonuses for any Vice President who is an executive officer of the Company may
only be allocated in an amount that differs from the amount determined in
accordance with the mathematical calculation described in the preceding two
paragraphs (each, a “Formula Amount”) if such allocation is approved by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”). The bonuses for Vice Presidents who are not executive officers will
be allocated from the Officer Pool by the CEO.

Review of Bonus Amounts:

Before payment of the quarterly bonuses, Human Resources and Finance will review
the bonus allocations for all employees, except for those payable to the CEO and
Vice Presidents, for reasonableness. The CEO will then give final approval for
all bonuses except for his own and except for those payable to an executive
officer of the Company in the event that the CEO recommends to the Compensation
Committee that the bonus for such executive officer be in an amount other than a
Formula Amount. The Compensation Committee will approve the CEO’s bonus payment
on a quarterly basis and, in the event that the CEO recommends bonus payments
for executive officers that differ from the applicable Formula Amounts, will
also approve such bonus payments on a quarterly basis.

Bonus Participation Levels:

For each calendar quarter, the bonus rate is determined by reference to the
formula set forth in this paragraph. The baseline bonus rate where 100% of
Target is met is set forth in Table 1 below. No bonus is payable below 75% of
Target. The baseline bonus rates (for 100% of Target) and illustrative bonus
rates (for varying levels of Target achievement) are shown in the following
matrix. Between 90% to 120% of the Target, the bonus rate increases or decreases
from the baseline bonus rate by the ratio of actual GAAP operating income
divided by Budgeted GAAP Operating Income. The bonus rate is adjusted downward
by a factor of 2x for performance below 90% of Target. Above 120% of the target,
the bonus increases by a factor of 1.5x for that portion above 120%. For results
between the listed values or above 130% of Target, the Bonus Percentage should
be interpolated or extrapolated ratably.

2



--------------------------------------------------------------------------------



 



By way of example only, if the Company were to achieve 82% of Target, the bonus
rate for the CEO would be:



  a.   85% (i.e., the baseline bonus rate at 100% of Target) multiplied by 82%
(i.e., ratio of achieved operating income to Target) = 69.7%, less     b.   85%
multiplied by (90% — 82%) (i.e., to double the downward adjustment for
performance under 90%) = 6.8%     c.   Bonus rate = 69.7% — 6.8% = 62.9%

Table 1 — Bonus Participation Table

                                                              % of Base Salary
Paid as Bonus   Budgeted                                             GAAP      
                                      Operating           Executive     Non-Exec
    Sr.                     Income   CEO     Officers     VPs     Directors    
Directors     Managers     Staff   < 75%     0.0 %     0.0 %     0.0 %     0.0 %
    0.0 %     0.0 %     0.0 % 75%     51.0 %     25.5 %     20.4 %     15.3 %  
  10.2 %     7.7 %     5.1 % 80%     59.5 %     29.8 %     23.8 %     17.9 %    
11.9 %     8.9 %     6.0 % 90%     76.5 %     38.3 %     30.6 %     23.0 %    
15.3 %     11.5 %     7.7 %   100%     85.0 %     42.5 %     34.0 %     25.5 %  
  17.0 %     12.8 %     8.5 %   110%     93.5 %     46.8 %     37.4 %     28.1 %
    18.7 %     14.0 %     9.4 % 120%     102.0 %     51.0 %     40.8 %     30.6
%     20.4 %     15.3 %     10.2 % 130%     114.8 %     57.4 %     45.9 %    
34.4 %     23.0 %     17.2 %     11.5 % ...                                    
                   

For performance above Target on an annual basis, the Board shall have the
discretion to increase the yearend bonus payout for employees of the Company,
and the Compensation Committee will have the discretion to increase the year-end
bonus payout for the CEO and other executive officers of the Company.

Weighting Factor:

To recognize the fact that Operating Income is not earned evenly over the year,
the Cumulative Weighting Factor as determined in accordance with Table 2 will be
applied when calculating bonuses payable for a given quarter.

Table 2 – Weighting Factor

              Cumulative       Weighting   QTR   Factor  
Q1
    92.7 %
Q2
    96.2 %
Q3
    97.3 %
Q4
    100.0 %

3



--------------------------------------------------------------------------------



 



Discretionary Bonuses:

Discretionary bonuses may also be paid under the 2005 Bonus Plan but only if, in
Management’s view, the Company is able to pay a discretionary bonus without
materially adversely affecting the Company’s financial results and special
circumstances exist. Consideration for such bonuses may be given for special
circumstances or achievements by a division, group or individual, or the
Company. The Chief Executive Officer of the Company has the authority to award
discretionary bonuses to Eligible Employees other than executive officers, and
the Compensation Committee has the authority to award discretionary bonuses to
Eligible Employees who are executive officers, including the CEO.

*     *     *     *

4